Citation Nr: 1717174	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This case was most recently before the Board in January 2015, when the above-noted claims were remanded for additional development.  The case has now been returned for further appellate review.

All issues other than whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension are addressed in the REMAND that follows the ORDER section of this decision.

Finally, the Board notes that according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are on appeal.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 14.507 (2016).

Thus, the Board's jurisdiction is limited to the issue of entitlement to a TDIU based on the service-connected bilateral hearing loss.  However, the Veteran has alternatively raised the issue of entitlement to a TDIU based on the disabling effects of all of his service-connected disabilities.  The Board does not have jurisdiction over that aspect of the claim, and the RO has not yet adjudicated that claim by way of a rating decision.  As such, this issue is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  An August 2009 Board decision denied the claim to reopen a previous finally adjudicated claim for entitlement to service connection for hypertension; the Veteran did not appeal this denial to the Court of Appeals for Veterans claims, and thus, it is final.

2.  Evidence received subsequent to the Board's August 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for hypertension in a May 1991 rating decision, based on a determination that the evidence failed to show a diagnosis of hypertension in service or within one year of the Veteran's discharge therefrom.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim in November 2001.  The RO determined the Veteran failed to submit new and material evidence to reopen his claim in a January 2003 rating decision.  Then, in July 2005 the Veteran again initiated a claim for hypertension.  His claim was again denied in a November 2005 rating decision, which the Veteran timely appealed.  In a subsequent August 2009 decision, the Board determined the Veteran still had not provided new and material evidence to reopen his claim.  The Veteran did not appeal this denial to the Court of Appeals for Veterans claims, and thus, it is final.

The evidence of record in August 2009 consisted of the Veteran's statements, service treatment records (STRs), post-service private treatment records, and outpatient VAMC treatment records.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as his representative.  In particular, the Veteran's representative submitted a statement in support of the Veteran's claim, which noted several elevated blood pressure readings just prior to the Veteran's discharge from active duty.  Though this evidence does not conclusively establish an in-service diagnosis of hypertension, it does tend to indicate the Veteran may have experienced an initial onset of the disability in service, and as such, does slightly heighten the possibility of substantiating the claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for hypertension is granted.
REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Service Connection Issues

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's hypertension, as noted above, he has submitted evidence since his prior August 2009 Board decision that tends to show his hypertension may have initially started to manifest in service.  The Board observes the Veteran has not yet been provided an examination with respect to his claim for service connection.  However, the evidence indicates the Veteran was formally diagnosed with hypertension in 1995.  Further, an October 2007 VA outpatient treatment note indicates the Veteran had experienced manifestations of hypertension for 20 years.  Additionally, as noted above, the Veteran's representative has noted numerous elevated blood pressure readings very close in time to the Veteran's May 1983 discharge from active duty.  Based on the foregoing, the Board finds a VA examination and medical opinion is necessary to ascertain whether the Veteran's hypertension had its initial onset in service.  

Next, the Board notes that to be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In November 2015, the Veteran underwent a VA sleep apnea examination.  At that time, he was diagnosed with obstructive sleep apnea.  Though the VA examiner initially noted the Veteran's reports of daytime hypersomnolence in service, as well as his Article 15 proceeding for falling asleep on duty, she later found a random isolated occurrence of sleeping on duty with no subsequent contemporaneous treatment did not "constitute a diagnosis of sleep apnea."  In this regard, the examiner clearly missed the mark, as she was not asked whether the Veteran was diagnosed with sleep apnea in service, but rather whether his reported manifestations could have represented the initial onset of the disability.  The examiner appears to have also ignored a June 2006 statement from the Veteran's treating physician, Dr. J.W., who indicated there was no way to adequately diagnose sleep apnea until the mid-1980's when recording equipment was available.   In addition, the examiner failed to acknowledge the Veteran's competent reports of awakening at night to a choking sensation, which he has indicated he first experienced in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds a new medical opinion is necessary in order to determine whether the Veteran's obstructive sleep apnea was either incurred in service or caused by his service-connected tinnitus.  

Increased Rating Issue

Finally, the Board notes the Veteran last underwent a VA audiological examination in August 2014.  In a June 2016 statement, submitted by the Veteran, he indicated that his hearing loss has worsened,  Additionally, by way of a March 2017 brief, the Veteran's representative indicated the Veteran has experienced a diminution of his hearing since his last examination over two and a half years ago.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected hearing loss.  Since the above-noted issues may bear upon the issue of entitlement to a TDIU rating, that issue must be held in abeyance at this time.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include a statement explaining the functional impairments caused by the Veteran's hearing loss.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.  

3.  Additionally, the Veteran must be afforded an appropriate VA examination for his claimed hypertension disability. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed hypertension, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the claimed disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his numerous elevated blood pressure readings shown in the months prior to his separation;

b) was caused by his obstructive sleep apnea disability; or

c) was permanently worsened by his obstructive sleep apnea disability.  

4.  The RO should also obtain a medical opinion from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed sleep apnea disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea:

a) originated during his period of active service or is otherwise etiologically related to his active service;

b) was caused by his service-connected tinnitus; 

c) was permanently worsened by his service-connected tinnitus. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Specifically, the examiner should discuss the Veteran's reports of daytime hypersomnolence, as well as being awakened by a choking sensation in service.  The examiner must also discuss the Veteran's Article 15 proceeding in service for sleeping on duty.  In addition, the examiner should also discuss the internet article authored by Dr. S.Y.P., which was provided by the Veteran in August 2011.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


